Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections 
Claims 1 and dependent claims are objected to because of the following informalities:  
In claim 1, “the pair of door lights are disposed at a first side and a second side of the display, respectively, and configured to emit light toward each other”, “the pair of display lights are disposed at a third side and a fourth side of the display, respectively, and configured to emit light toward each other” are not supported by the SPEC/drawing. Further clarification is required. Examiner would like to remind Applicant that if these limitations are belong to other embodiments a further restriction may require or a 112 rejections may apply in the next office action.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11-15, 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over ROH (US: 20150276302), Artwohl (US 20140144083), Green (US 20140078407), and further in view of Meyvis (US 20060260341) and (KR 101582681 B1; called “Inventor1” thereafter). 
With regard claim 1, the above discussed art further disclosed A refrigerator (abstract, fig 1-20) comprising: a cabinet defining a storage space (at least fig 1-2, the space inside the housing/cabinet 100); a door configured to open and close the storage space (at least fig 2, abstract, paragraph [61]-[67]), the door having an opening (at least fig 2-3); a pair of door lights configured to illuminate a rear space of the door (see the following discussion; see also paragraph [61]-[67]; see also fig 3, fig 6-7); a transparent panel assembly disposed in the opening of the door (see fig 8-10, fig 13-15, fig 19-20; see also the following discussion), the transparent a pair of display lights  configured to emit light (see fig 2-15; paragraph [62]-[66], and the following discussion); and an insulation member disposed along a circumference of the transparent panel assembly to thermally insulate a circumferential portion of the transparent panel assembly (paragraph [21]-[29]), wherein the transparent panel assembly is configured to be in each one of a plurality of mode states (see also claim objection; at least fig 8-18), but not simultaneously, the plurality of mode states comprising: a transparent mode state in which the pair of door lights are turned on to allow an inner space of the refrigerator to be visible through the transparent panel assembly while the pair of display lights are turned off and the display does not output the screen information (paragraph [62]-[68]), an opaque mode state in which the pair of door lights are turned off to make the inner space of the refrigerator invisible through the transparent panel assembly while the pair of display lights are turned off and the display does not output the screen information (paragraph [62]-[68]), and a screen output mode state in which the pair of door lights are turned off and the pair of display lights are turned on (paragraph [150]-[159]), the display being configured to, based on the transparent panel assembly being in the screen output mode state (paragraph [150]-[159]; see also fig 3), output the screen information through the transparent panel assembly (paragraph [150]-[159].
Roh lacks teaches: a pair of door lights; a pair of display lights; a screen output mode state in which “the door light is turned off”; wherein the pair of door lights are disposed at a first side and a second side of the display, respectively, the second side being opposite to the first side with respect to the display, and  wherein the pair of display lights are disposed at a third side and 
Artwohl teaches an electronic device comprising; the pair of door lights are disposed at a first side and a second side of the display (paragraph [0070]-[0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (pair of door lights are disposed at a first side and a second side of the display) and modify to previous discussed structure (modify to the left and right ends of the transparent panel assembly or display) so as to have (Roh in view of Artwohl): the pair of door lights are disposed at a first side and a second side of the display, respectively, the second side being opposite to the first side with respect to the display. Examiner’s note the cited art disclose the door lights can be disposed on multiple different position. Changing locations are well known in the ordinary skill in the art, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, the door lights are changing locations to the left and right ends of the transparent panel assembly or display (in a vertical direction along the left/right ends).
The motivation to modify the previous discussed structure with the current feature is to further enhance the display of the modified structure.  
Roh in view of Artwohl lacks teaching: a pair of display lights; a screen output mode state in which “the door light is turned off”; wherein the pair of display lights are disposed at a third side and a fourth side of the display, respectively, the fourth side being opposed to the third side with respect to the display. 
a pair of display lights; wherein the pair of display lights are disposed at a third side and a fourth side of the display, respectively, the fourth side being opposed to the third side (paragraph [0026]-[0029]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (at least pair of display lights and located on the fourth side being opposed to the third side) and modify to previous discussed structure (modify to dispose along upper and lower ends of the transparent panela assembly or the display, respectively, the fourth side being opposed to the third side with respect to the display) so that to have (Roh in view of Artwohl and Green): a pair of display lights; wherein the pair of display lights are disposed at a third side and a fourth side of the display, respectively, the fourth side being opposed to the third side (Green’s paragraph [0026]-[0029]) with respect to the display. Examiner’s note the cited art disclose the lights can be disposed on multiple different position. Changing locations are well known in the ordinary skill in the art, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, the display lights are changing locations to dispose along upper and lower ends of the transparent panela assembly or the display. (in a horizontal direction along the upper and lower ends)
The motivation to modify the previous discussed structure with the current feature is to further enhance the display of the modified structure.  
Roh in view of Artwohl and Green lacks teaching: a screen output mode state in which “the pair of door lights are turned off”. 
Meyvis teaches a device comprising programmable logic/controller which can control the components inside the refrigerator (paragraph [48]-[57]). 

Roh in view of Artwohl, Green, and Meyvis lacks teaching: the pair of door lights are configured to emit light toward each other; and the pair of display lights are configured to emit light toward each other. (See claim objection)
Inventor1 teaches a refrigerator comprising a pair of lights arrangement including the pair of lights are configured to emit light toward each other (see abstract, technical solution, and/or claims).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (changing the pair of lights direction so that the pair of lights are configured to emit light toward each other) and modify to previous discussed structure (modified to the pair of door lights and the pair of display lights) so as to further improve the illumination and/or better lighting style for the modified structure. 
With regard claim 11, modified Roh further disclosed the pair of the door lights and the pair of the display lights are disposed along portions of a circumference of the transparent panel assembly (see claim 1 discussion).
With regard claim 12, the above discussed art further disclosed the pair of door lights are disposed along left and right ends of the transparent panel assembly, and wherein the pair of 
 
With regard claim 13, modified Roh further disclosed the transparent panel assembly is configured to, in the opaque mode state, output a black screen (Examiner consider in the opaque state, at least in the dark environment, the transparent panel assembly output a black screen; see also fig 11-13), and wherein the pair of the display lights are configured to, based on the transparent panel assembly being in the opaque mode state, be turned on to heat the circumference of the transparent panel assembly (paragraph [101]-[111]; Examiner consider the display cells are controlled individually, therefore once the cells on the circumference are on, then they will heat the circumference of the transparent panel assembly). Examiner’s note, the voltage are always provided which will also heat the circumference of the transparent panel assembly. Modified Roh lacks teaching: the display lights are configured to, based on the transparent panel assembly being in the opaque mode state, be turned on. Meyvis teaches a device comprising programmable logic/controller which can control the components inside the refrigerator (paragraph [48]-[57]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (programmable logic/controller with sensor controlled) and modify to previous discussed structure (modified programmable logic/controller to control the door lights to turn off and/or on) so as to further heat the circumference for the modified structure and/or ready for the user to see the inner space before/after open the door. 
With regard claim 14, modified Roh lacks teaching: the pair of the display lights are configured to, based on the transparent panel assembly being in the opaque mode state, be 
With regard claim 15, modified Roh lacks teaching: all of the display lights and the door lights are configured to, based on the transparent panel assembly being in the opaque mode state, be turned on. Meyvis teaches a device comprising programmable logic/controller which can control the components inside the refrigerator (paragraph [48]-[57]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (programmable logic/controller with sensor controlled) and modify to previous discussed structure so as to have (Roh in view of Meyvis): all of the pair of the display lights and the pair of the door lights are configured to, based on the transparent panel assembly being in the opaque mode state, be turned on. The motivation to modify the previous discussed structure with the current feature is to heat the circumference for the modified structure and/or ready for the user to see the inner space before/after open the door.
With regard claim 23, modified art further disclosed the pair of door lights extend in a vertical direction along the first and second sides of the display, respectively, and wherein the 
With regard claim 24, modified art further disclosed a vertical length of the pair of door lights in the vertical direction is greater than a horizontal length of the pair of display lights in the horizontal direction (see Roh’s vertical and horizontal length of the door; see also Artwwohl’s paragraph [70]-[74]; the lights are along the vertical length which is greater than a horizontal length).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Moreover, the Office Action acknowledges that "Roh in view of Artwohl lacks teaching: a pair of display lights," where "the pair of display lights are disposed at a third side and a fourth side of the display, respectively, the fourth side being opposed to the third side with respect to the display." Office Action at p. 5. To remedy these deficiencies of Roh and Artwohl, the Office Action relies on Green, where the Office Action appears to equate Green's LEDs 80 to the claimed pair of display lights. See id. Green, however, fails to describe or suggest the above-noted features added as a consequence of the amendments set forth above. In particular, Green's LEDs 80, however, are not "configured to emit light toward each other," as claimed. Rather, Green's LEDs 80 are merely "arranged to direct illumination inwardly into merchandiser 30." Green at [0028]. Indeed, as shown in Green's FIG. 3A (reproduced below), Green's LEDs 80 appear to emit light, at best, inward into Green's merchandiser 30 which is located rearward away from Green's exterior surface 58. Thus, Green fails to remedy the deficiencies of Roh and Artwohl discussed above.” (pages 7 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
 /JERRY WU/ Primary Examiner, Art Unit 2841